

106 S2855 IS: To extend authorization for livestock mandatory reporting.
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2855IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Ms. Stabenow (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo extend authorization for livestock mandatory reporting.1.Livestock mandatory reporting extension(a)In generalSection 260 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636i) is amended by striking September 30, 2020 and inserting December 31, 2021.(b)Conforming amendmentSection 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) is amended by striking September 30, 2020 and inserting December 31, 2021.